Citation Nr: 1205607	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  06-12 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for the service-connected residuals of a left shoulder injury with brachial plexus injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991 when he participated in Operation Desert Shield/Storm and from January 2003 to August 2004 when he was activated in support of Operation Iraqi Freedom.    

The Veteran was awarded the Combat Action Ribbon based on his service in a combat zone in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2005 and October 2005 that granted service connection and assigned a 10 percent rating for the residuals of a left shoulder injury and granted service connection and assigned a noncompensable rating for ulnar neuropathy of the left forearm, respectively.  

In March 2007, the Veteran testified at a hearing before the undersigned Veterans Law Judge held at the RO.  

The Board remanded the case to the RO in October 2007 for additional development of the record.  

In a June 2010 decision, the Board assigned a 30 percent rating to the service-connected ulnar neuropathy of the left arm.  

The claim for a higher initial rating for the service-connected residuals of a left shoulder injury with brachial plexus injury also was remanded to the RO for further development in June 2010.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In a November 2011 statement, the Veteran requested that VA treatment records dated in October 2011 be obtained from the San Antonio, Texas VA medical center, Audie Murphy division, and associated with the record.  He reported having tests and a medical evaluation performed at that time.  Of records are VA treatment records dated up until October 7, 2011.  

Thus, the Board finds that the RO should obtain copies of all records of the treatment for the service-connected left shoulder disability with brachial plexus injury rendered by the VA healthcare system since October 7, 2001.  VA has a duty to review these records in connection with the Veteran's claim for increase.  38 U.S.C.A. § 5103A(b)(1).  

Accordingly, this remaining claim is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to obtain copies of all records of treatment rendered the Veteran for the service-connected left shoulder disability with brachial plexus injury by the VA healthcare system in San Antonio, Texas since October 7, 2011 and associate them with the record for the purpose of review.

2.  After completing all indicated development, the RO should readjudicate the issue remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them with a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


